Citation Nr: 0113740	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for fibromyositis, 
generalized, left shoulder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for fibromyositis, 
generalized, right shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for fibromyositis, 
generalized, back, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Fibromyositis, generalized, left shoulder is currently 
manifested by limitation of motion midway between the side 
and the shoulder level in the minor arm.

2.  Fibromyositis, generalized, right shoulder is currently 
manifested by painful limitation of motion in the major arm 
to the shoulder level.

3.  Fibromyositis, generalized, back, is not currently 
manifested by any objective symptomatology, and low back pain 
and limitation of motion is attributable to nonservice 
connected degenerative joint disease/degenerative disc 
disease in the lumbar spine.

4.  The appellant's unemployability is attributable to 
nonservice connected disabilities.


CONCLUSIONS OF LAW

1.  Fibromyositis, generalized, left shoulder (minor) is no 
more than 20 percent disabling.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5025-
5201 (2000).

2.  Fibromyositis, generalized, right shoulder (major) is no 
more than 20 percent disabling.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5025-
5201 (2000).

3.  Fibromyositis, generalized, back is no more than 20 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5025-5292 (2000).

4.  The criteria for a total schedular rating for 
compensation purposes based on the inability to secure or 
follow a substantially gainful occupation due to service 
connected disabilities have not been met.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991); 38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in December 1971 for 
generalized fibromyositis.  The disability was assigned a 
noncompensable evaluation.  In April 1991 the disability was 
recharacterized as: fibromyositis, generalized, left shoulder 
(hereinafter left shoulder); fibromyositis, generalized, 
right shoulder (hereinafter right shoulder); and 
fibromyositis, generalized, back (hereinafter back).  Each 
disability was assigned a separate 20 percent evaluation.  
This appeal stems from a March 2000 rating decision that 
confirmed and continued the 20 percent evaluations for each 
disability and denied a total rating based on individual 
unemployability.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims for 
increased ratings and a total rating based on individual 
unemployability.  In a November 1998 letter, the appellant 
was advised by the RO of the standard for a total rating 
based on individual unemployability.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Service 
medical records were in evidence.  In November 1998 and in 
June 2000, the RO requested all outpatient treatment records 
from the VA Medical facilities where the appellant indicated 
he had received treatment.  Private records from Dr. Ioppolo 
were obtained.  VA examinations were conducted in January 
1999 and an additional VA medical opinion was obtained in 
February 2000.  A hearing was conducted before the RO in June 
2000 and a transcript associated with the claims folder.  At 
the time of the hearing, the appellant was informed of the 
evidence needed to complete his claims and the duty to 
suggest evidence was met.  38 C.F.R. § 3.103 (2000).  During 
the course of the hearing, an extensive discussion was had 
among the parties regarding the existence of any outstanding 
evidence and the evidence needed to support the appellant's 
claims.  Immediately after the hearing, the RO requested the 
most recent treatment records identified by the appellant.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating these disabilities.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

Lay testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness, but may 
not be relied upon to establish medical diagnoses.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
In determining the level of current disability, the Board is 
inclined to afford a higher degree of probative value to the 
objective observations of the medical personnel, rather than 
to the purely subjective reports made by interested parties.

In December 1998, the appellant's former employer railroad 
certified that the appellant last worked in March 1994, and 
that he was retired on disability due to "service connected 
back and neck injuries."

Outpatient treatment records from the VA Medical Center were 
reviewed, and in May 1998, most of his pain symptoms remained 
under control with medication.  X-ray examination of the 
lumbar spine in December 1998 revealed a mild degree of 
dextroscoliosis of the lumbar spine.  Mild degenerative 
lumbar disc disease at L4-L5 and L5-S1 could not be excluded.  
Both shoulders were normal on X-ray examination.

A VA examination was conducted in January 1999.  The 
appellant complained of continued bilateral shoulder and low 
back pain.  He had also been diagnosed with degenerative 
joint disease in his lumbar spine.  He used a cane, was 
unable to sit and stood with moderate discomfort.  He 
ambulated with an antalgic gait that favored his right leg 
more than his left.  Range of motion in the lumbar spine was: 
flexion 0-20 degrees; extension 0 degrees; lateral bending 0-
5 degrees bilaterally; rotation 0-20 degrees bilaterally.  
Range of motion in the shoulders was limited bilaterally: 
forward flexion 0-90 degrees; abduction 0-88 degrees; 
external rotation 0-40 degrees; internal rotation 0-40 
degrees.  He had pain throughout his anterior and posterior 
shoulder girdle with testing and had giving-way muscle 
weakness to testing of muscle strength.  The examiner stated 
that the appellant had degenerative joint disease of the 
lumbar spine documented by magnetic resonance imaging and X-
ray examination.  He was status post anterior cervical fusion 
with degenerative changes in the area as well as decreased 
range of motion in the shoulder.  He had been diagnosed with 
fibromyositis for his shoulders and back in the past, but he 
definitely now had degenerative joint disease in these area 
with decreased range of motion and pain in all ranges of 
motion.  The examiner commented on his ability to work.  His 
occupation was with the railroad.  He could not possible work 
an 8-hour day.  He was unable to maintain any gainful 
employment at the job for which he had been trained.  He was 
unable to sit for any length of time and could not lift more 
than 10 pounds.  He could use his hands for simple grasping 
and manipulation but would be limited in his ability to lift, 
push and throw.  He should refrain from bending, stooping, 
kneeling, crouching, crawling and climbing.  He was unable to 
perform overhead work.  He would have difficulty maintaining 
a walking or standing position for more than short periods of 
time.

In July 1999, he had neck and shoulder/trapezium pain and 
tingling.  In a separate note he reported pain all over his 
body but that it was under control.  The appellant reported a 
fall on his left shoulder in 1999.  In December 1999, he 
reported that his left shoulder had been hurting ever since 
he fell on it.  There was decreased range of motion, but no 
crepitus or inflammation was palpated or observed.  There was 
decreased grip strength in the left hand.

A VA medical opinion was obtained in February 2000.  The 
records were reviewed and discussed.  In the opinion of the 
examiner, the appellant did not meet the criteria for a 
diagnosis of fibromyalgia in 1971, although there were some 
components of fibromyalgia present.  From the very beginning 
his complaints were restricted to his lower back.  There was 
enough evidence of degenerative spine disease that involved 
the cervical and lumbar regions that explained his neck and 
lower back pain.  The degenerative disorder was completely 
different from fibromyalgia in etiopathogenesis and 
structural involvement, but they could exist simultaneously.  
Sometimes symptoms such as muscle tenderness and spasms could 
overlap.  Fibromyalgia was a chronic, painful condition but 
it did not cause structural damage such as neuropathy or 
myelopathy.  His cervical myelopathy diagnosed in 1997 was 
secondary to cervical degenerative joint disease.

In March 2000, he complained of left shoulder difficulty with 
overhead activities.  The examination was difficult due to 
guarding and there was decreased range of motion due to pain 
and guarding.  He exhibited internal rotation to the buttock.  
Tendonitis and impingement was diagnosed.  In April 2000, 
there was pain in the left shoulder with passive abduction at 
70 degrees.  There was pain with supraspinatus testing, and 
apprehension with abduction and internal rotation.  In 
another April note, he had decreased grip bilaterally and 
active range of motion in the left shoulder was markedly 
decreased.  On the left: flexion 0-81 degrees; external 
rotation 0-28 degrees; abduction 0-45 degrees; internal 
rotation 0-42 degrees.

The appellant reported left shoulder pain in May 2000.  On 
examination the left shoulder had: forward flexion 90 
degrees; internal rotation 84 degrees; external rotation 35 
degrees.  

Dr. Ioppolo wrote in May 2000 that the appellant had cervical 
and lumbar problems with the lumbar being most significant.  
He had significant pain in his back that went down into his 
legs.  He had been diagnosed with degenerative disc disease 
in the lumbar spine since 1990.

The appellant testified before the RO in June 2000.  The 
appellant testified that he had daily, constant pain.  He 
could not sleep because of it.  He was put on disability 
retirement from the railroad in 1995 because of it.  He could 
not work.  He used a cane 2-3 times a day or when he 
traveled.  He used a walker but did not want to use a 
wheelchair.  During the day he was constantly on the move.  
He did not sit because he went numb all of the way down.  He 
was still under treatment for his left shoulder.  The 
treatment advised by the pain clinic helped a little.

Magnetic resonance imaging of the lumbar spine in July 2000 
revealed diffuse spondylosis and disc protrusion at L4-5.

In his VA Form-9 submitted in July 2000, the appellant 
contended that although the VA examiner had stated he could 
raise his arms to shoulder level, even if he could raise 
either one to that level, the pain would be unbearable.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: that are constant, or 
nearly so, and refractory to therapy is assigned a 40 percent 
evaluation.  Fibromyalgia with symptoms as described that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time is assigned 
a 20 percent evaluation.  Fibromyalgia with symptoms as 
described that require continuous medication for control is 
assigned a 10 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5025 (2000).

The RO has assigned separate 20 percent evaluations for both 
shoulders and the back by analogy to their functional 
impairment.  A single rating under the criteria for 
fibromyalgia would not afford the appellant a higher 
evaluation as he is in receipt of a greater benefit by the 
currently assigned separate evaluations. 

Shoulders.

The right and left shoulder disabilities have been evaluated 
under the rating criteria for limitation of motion of the 
arm.  With limitation of motion to 25 degrees from the side, 
a 40 percent (major) or 30 percent (minor) evaluation is 
warranted.  With limitation of motion midway between the side 
and shoulder level, a 30 percent (major) or 20 percent 
(minor) evaluation is warranted.  Limitation of motion in the 
arm at shoulder level is assigned a 20 percent evaluation for 
either the major or minor arm.  38 C.F.R. § 4.71a; Diagnostic 
Code 5201 (2000).  The appellant is right-handed, which was 
documented in a private examination conducted in August 1990. 


Left shoulder (minor).

The range of motion reported on examinations conducted during 
the pendency of this appeal from the appellant's side to his 
shoulder (abduction) was in the range between 45-88 degrees.  
The range of motion was decreased after the fall in 1999, 
which has not been attributed by any examiner to service 
connected fibromyositis, but we afford the appellant the 
benefit of the doubt in this regard and note that no examiner 
has distinguished the symptomatology associated with the 
fibromyositis and another left shoulder diagnosis.  However, 
although this evidence places the appellant in the range of 
limitation of motion midway between the side and shoulder 
level, because it is his minor arm, the rating criteria does 
not afford him a higher evaluation.  We have considered 
whether his functional impairment approximates a higher 
evaluation.  Multiple examiners have reported a decrease in 
range of motion due to painful motion and apprehension, 
however, no examiner has reported limitation of motion in the 
arm to 25 degrees from the side due to painful motion.  
Weakened grip strength has been reported, but has not been 
shown to limit motion in the left arm to 25 degrees from the 
side.  Excess fatigability or incoordination has not been 
demonstrated.  Accordingly, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Right shoulder (major).

Range of motion in the right arm was reported in the January 
1999 VA examination and abduction was from 0-88 degrees.  
Abduction to shoulder level is defined as 90 degrees.  
38 C.F.R. § 4.71; Plate I (2000).  This finding was nearly to 
shoulder level, therefore we hold that the disability picture 
more nearly approximates the 20 percent evaluation for the 
major arm as currently assigned.  In determining whether his 
functional impairment approximates the higher evaluation, we 
have considered this evidence along with the appellant's 
testimony and his contention that he cannot lift his arm to 
shoulder level without unbearable pain.  The examiner noted 
pain and muscle weakness during shoulder testing, however 
unbearable pain was not documented.  The applicability of the 
DeLuca provisions has been specifically limited to limitation 
of motion.  See, Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  Although there is objective evidence of painful 
motion and weakness, there is no objective evidence that 
either of these limits range of motion to midway between his 
side and shoulder level thereby approximating the higher 
evaluation.  Excess fatigability or incoordination has not 
been demonstrated.  Accordingly, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Back.

The appellant's back disability has been evaluated by analogy 
to limitation of motion of the lumbar spine.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent rating; moderate limitation of motion warrants a 20 
percent rating; and slight limitation of motion warrants a 10 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2000).

The range of motion as reported in the January 1999 VA 
examination reflected a severe limitation of motion in 
flexion, extension and lateral bending.  However, the 
evidence suggests that this symptomatology is due to 
degenerative joint disease in the lumbar spine rather than to 
fibromyositis.  Dr. Ioppolo attributed his lumbar problems to 
degenerative disc disease.  In an effort to clarify this 
issue, the RO sought an opinion in February 2000.  The 
examiner indicated that degenerative joint disease in the 
lumbar spine explained the lower back pain, but that 
fibromyalgia and degenerative joint disease could exist 
simultaneously.  Symptoms such as muscle tenderness and spasm 
could overlap.  However, we note that examiners have not 
identified tenderness and spasm in the lumbar area, so there 
is no evidence of overlapping symptomatology.  The 
examinations during the pendency of this appeal have not 
identified any increase in severity of the service connected 
fibromyositis, rather they have attributed his low back pain 
and limitation of motion to nonservice connected lumbar 
degenerative disc disease or degenerative joint disease.  
Without any identified worsening in service connected 
fibromyositis, the preponderance of the evidence is against 
the claim.  This is not a case where the evidence is in 
equipoise and the appellant can be afforded the benefit of 
the doubt, rather, there is no evidence of worsening of 
fibromyositis and the current complaints are attributable to 
nonservice connected causes.  Therefore the preponderance of 
the evidence is against the claim.

Total rating based on individual unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16, (2000).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (2000), Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Service connection is currently in effect for: fibromyositis, 
generalized, left shoulder (20 percent disabling); 
fibromyositis, generalized, right shoulder (20 percent 
disabling); fibromyositis, generalized, back (20 percent 
disabling).  His combined schedular evaluation is 50 percent.

As the appellant's disabilities collectively do not meet the 
percentage requirements for a total rating based on 
individual unemployability, consideration has also been given 
to the potential application of the extraschedular evaluation 
provisions pursuant to 38 C.F.R. § 4.16.  The Board has 
considered whether the appellant is entitled to benefits 
based on subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321(b)(2), 4.15 (2000); 
Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).

The record must further reflect some factor which takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 
4.15).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Van Hoose, 4 
Vet. App. at 363.  "A high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the can find employment." Ibid.  A 
total rating based upon individual unemployability due to 
service-connected disabilities is warranted "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a) 
(2000).  However, in determining whether a particular veteran 
is unemployable, the Board must also give "full 
consideration . . . to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability." 38 C.F.R. § 4.15 (2000).

The appellant's former employer railroad certified that the 
appellant last worked in March 1994, and that he was retired 
on disability due to "service connected back and neck 
injuries."  The VA examiner established that his occupation 
was with the railroad in buildings.  He could not possibly 
work an 8-hour day.  He was unable to maintain any gainful 
employment at the job for which he had been trained.  He was 
unable to sit for any length of time and could not lift more 
than 10 pounds.  He could use his hands for simple grasping 
and manipulation but would be limited in his ability to lift, 
push and throw.  He should refrain from bending, stooping, 
kneeling, crouching, crawling and climbing.  He was unable to 
perform overhead work.  He would have difficulty maintaining 
a walking or standing position for more than short periods of 
time.

Based on the examiner's statements, we accept that the 
appellant cannot work at his usual employment.  Furthermore, 
based on his inability to sit, stand or walk for more than 
short periods of time, sedentary employment appears to be 
precluded.  We concede unemployability, however the competent 
medical evidence establishes that it is due to cervical and 
lumbar degenerative joint disease/degenerative disc disease, 
neither of which is service connected.  The same examiner 
that detailed the appellant's unemployability did not 
diagnose fibromyositis or fibromyalgia.  The railroad's 
assertion that his disability retirement was due to "service 
connected back and neck injuries" is not competent evidence.  
There is nothing to suggest that the railroad employee who 
completed this form had any medical background sufficient to 
offer competent medical opinion.  Furthermore, the appellant 
is not service connected for any cervical disability.  
Likewise, the appellant is not competent to offer objective 
medical evidence that his unemployability is due to service 
connected fibromyositis.  Since the competent medical opinion 
has established that unemployability is due to nonservice 
connected disabilities, a total rating based on individual 
unemployability due to service connected disabilities is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

An increased rating for fibromyositis, generalized, left 
shoulder (minor) is denied.  An increased rating for 
fibromyositis, generalized, right shoulder (major) is denied.  
An increased rating for fibromyositis, generalized, back is 
denied.  A total rating based on individual unemployability.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

